DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 2, 3 and 5.  
The drawings are objected to because Figure 8 includes a Chinese character and no translation is provided. See Rule 49.5(d) under Article 22.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “U-shaped cross-section” (claim 1), and “under the bottom part mentioned is installed with a temperature sensor assembly” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Specification
 The abstract of the disclosure is objected to because it contains legal phraseology (e.g. “comprises” in line 1).  Correction is required.  See MPEP § 608.01(b).

  Claim Objections
Claims 1 and 7 are objected to because claims 1 and 7 are each written as two sentences as opposed to a single sentence. See 608.01(m). 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1-8, the phrase “its feature” in line 1 is unclear what “feature” is being referenced. Furthermore, it is unclear how a single “feature” includes the plurality of “features” being claimed in each claim.
Regarding claims 1 and 7, the term "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the shape used for moxa rolls" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the phrase “the shape used for moxa rolls” is unclear what “shape” applicant is intending to claim, as there is no conventional “shape” for sleeves “used for moxa rolls”.
 Claim 1 recites the limitation "the outer wall" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the shape of the casing" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 1, the phrase ”when the sleeve is inserted into the casing through the top opening of the casing” is unclear, as this limitation suggests a method step but claim 1 is directed to an apparatus, therefore it is unclear if applicant is intending to claim an apparatus or method (applicant cannot claim a method and apparatus in the same claim).
Applicant is suggested to amend this limitation to read -- the sleeve is configured to be inserted into the casing through the top opening of the casing-- in order to overcome rejection.
 Claim 1 recites the limitation "the bottom-side portion of the casing" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the herbs or tablets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claims 5-6 recite the limitation "the bottom ring" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in these claims.
Regarding claim 7, the phrase “under the round herbal container mounts a ring of double sided tape” is unclear where the ring of double sided tape is mounted (e.g. mounted to the container itself, mounted to the casing positioned under the container, etc.).
Claim 8 recites the limitation "the bottom part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hae-Young (KR 100603779, see attached machine-translation) in view of Liping (CN 203935407, see attached machine-translation), Chen (CN 204972225, see attached machine-translation), and Yang (CN 203001426, see attached machine-translation).
Regarding claim 1, Hae-Young discloses (Fig. 1-4) a type of moxibustion box. Its feature consists of: 
a casing (bowl 1), wherein a top portion and a bottom portion of the casing are respectively provided with an opening (top opening 1-3, bottom opening is circular hole at base), a horizontal slot is provided at the bottom portion (half moon smoke outlet 1-1); 
a metal mesh sleeve (net 2, described as “stainless steel wire mesh”) wherein the length of the sleeve is shorter than the length of the casing (see Fig. 2), an opening is provided on a top portion of the sleeve (see Fig. 1), and the rest of the sleeve has a mesh structure, wherein the shape of an inner wall of the sleeve corresponds to the shape used for moxa rolls (shape of inner wall of sleeve allows for use of moxa rolls) and the outer wall of the sleeve corresponds with the shape of the casing (see cooperating fit in Fig. 2), wherein the top portion of the sleeve is provided with a protruding rim (rim 2-1), and wherein when the sleeve is inserted into the casing through the top opening of the casing, the protruding rim forms an interference fit with an edge of the top opening (see Fig. 2).
	It should be noted that applicant has used the claimed language “consists of” in the preamble of the claim (line 1), which is a closed term that excludes elements not part of the claimed invention. Hae-Young includes an additional feature not enclosed by the claim, that being concave bowl cover 4 (see Fig. 1-2). However, because this cover is removable, Hae-Young comprehends the exclusivity of the claim when the cover is not mounted on the casing. 
Hae-Young does not disclose wherein the sleeve has a U-shaped cross-section. However, Liping teaches (Fig. 1) a sleeve (8) containing moxa (9) that has a U-shaped cross-section (see U-shape in Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross sectional shape of the sleeve of Hae-Young to be U-shaped, as taught by Liping, as it has been held that changes in shape are a matter of a design choice and would be obvious absent teaching of criticality.
Modified Hae-Young does not disclose a replaceable herbal container that can be slide through the horizontal slot provided at the bottom-side portion of the casing, which allows convenient replacement during treatment.
However, Chen teaches (Fig. 1) a moxibusion device comprising a moxa rod (4) and an herbal container (medicine pad 8) received through a horizontal slot and discloses that different herbal containers can be used to treat different syndromes but is silent regarding replaceability. Yang further teaches (Fig. 1) an herbal container (15) that is replaceable and slides through horizontal slot (composite pad comprising ginger, an herb, see page paragraph 17, and replaceable due to being removably engaged with cover 16 and slot 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hae-Young to include an herbal container, as taught by Chen, for the purpose of providing treatment of different symptoms in addition to the treatment provided by the moxa leaves (page 2 paragraph 5 Chen), and to modify the device of modified Hae-Young such that the herbal container is replaceable and slides through horizontal slot, as taught by Yang, for the purpose of allowing different herbal containers to be used to treat different symptoms/syndromes.
Regarding claim 2, modified Hae-Young discloses the replaceable herbal container mentioned has a mesh structure (mesh structure shown in Fig. 1 and made of cotton yarn) which allows heat of the moxibusition not only to heat the herbs or tablets but also penetrate them (mesh structure provides for holes, which would allow heat to penetrate and heat the herbs).
Regarding claim 3, modified Hae-Young discloses the replaceable herb container is used to install herbs or tablets (ginger, see Abstract Yang).
  Regarding claim 4, modified Hae-Young discloses the side of the casing has an opening (half moon smoke outlet 1-1 of Hae-Young).
Regarding claim 5, modified Hae-Young discloses the bottom ring has small pillars (“bottom ring”, interpreted as the circular bottom rim of bowl shown in Fig. 1-2, includes small pillars in the form of flat protrusions that are situated between consecutive smoke outlets 1-1).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hae-Young (KR 100603779, see attached machine-translation) in view of Liping (CN 203935407, see attached machine-translation), Chen (CN 204972225, see attached machine-translation), and Yang (CN 203001426, see attached machine-translation), and further in view of Ahn (KR 101371207 B1).
Regarding claim 6, modified Hae-Young discloses a bottom ring, but does not disclose the bottom ring mounts a ring of double-sided tape.
However, Ahn teaches (1-3) a moxibustion device comprising a bottom ring (plate 130) which mounts a ring of double-sided tape (double faced tape 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom ring of modified Hae-Young to include a ring of double-sided tape, as taught by Ahn, for the purpose of improving securement of the device to a body part of a user.
Regarding claim 7, modified Hae-Young discloses the herbal container is round (“circular”, see page 2 paragraph 5 Chen) and can be installed upward into the bottom of the casing (see installation in Fig. 1 Yang), but does not disclose under the round herbal container mounts a ring of doublesided tape.
However, Ahn teaches (1-3) a moxibustion device comprising a bottom ring (plate 130) which mounts a ring of double-sided tape (double faced tape 132), which is positioned at the bottom of the device and therefore under the herbal container when combined with the modified Hae-Young reference.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hae-Young to include a ring of double-sided tape, as taught by Ahn, for the purpose of improving securement of the device to a body part of a user.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hae-Young (KR 100603779, see attached machine-translation) in view of Liping (CN 203935407, see attached machine-translation), Chen (CN 204972225, see attached machine-translation), and Yang (CN 203001426, see attached machine-translation), and further in view of Li (CN 104352349, see attached machine-translation) and Kim (KR 20140032184, see attached machine-translation).
Regarding claim 8, modified Hae-Young discloses a bottom portion, but does not disclose under the bottom portion is installed with a temperature assembly to monitor the temperature.
However, Li teaches (Fig. 1) under the bottom portion (holder 1) is installed with a temperature assembly to monitor the temperature (slot 14 receives a temperature sensor (not illustrated but see page 4 paragraph 1) to monitor temperature. Temperature sensor is under the bottom portion because it is positioned on bottom surface of holder 1 and therefore “under” bottom portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hae-Young to include a temperature sensor under the bottom portion, as taught by Li, for the purpose of providing feedback to user regarding temperature of the holder and moxa.
Modified Hae-Young does not disclose the temperature assembly is configured to emit an over-heating warning. However, Kim teaches (Fig. 1) a moxibustion device comprising a temperature assembly (400) configured to emit an over-heating warning (device notifies patient, via a warning sound or warning light, when the temperature reaches a dangerous level, see claims 3-5 of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature assembly of modified Hae-Young to be conifugred to emit an over-heating warning, as taught by Kim, for the purpose of preventing user from hurting themselves when using invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785